DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Claims 1, 3-4, 8, 10, 12-17, 19-20, 22, 25 and 30-32 are pending.
Applicants election without traverse of Group I, encompassing methods of directed to targeted nucleic acid modification and increasing the rate of targeted nucleic acid modification in E. coli in the reply filed July 18, 2022 is acknowledged.  However, the Restriction Requirement of Groups I-IX mailed May 16, 2022 is withdrawn.  A species-election requirement follows.


Species Election/Restriction
This application contains claims directed to the following patentably distinct species:
Claims 4, 10, 12-14 recite different cell or organism types.  Different cell and organism types are also recited in the specifications in paragraphs 0146-0150.  The species are independent or distinct because bacterial, plant and animal cells have different structures requiring different methods of delivering CRISPR components and/or mutagens.  Additionally, they have different growth requirements which can affect the efficacy of different mutagens in each cell types.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 3 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a)	The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b)	The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicant previously elected a group directed to modification of target nucleic acids in E. coli without traverse.  For the purposes of compact prosecution, Examiner is applying Applicant’s group election to the species election above.  Claims 4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, claims 1, 3, 8, 10, 12-13, 15-17, 19-20, 22, 25 and 30-32 are under examination.  Applicants should supply any comments about the species-election requirement in their response to this Office action. 


Drawings
The drawings filed May 1, 2020 are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 22 is objected to because of a grammatical error.  Claim 22 recites “The method of claim 1, wherein the at least one mutagen is a chemical mutagen is selected from the group . . .”  The second “is” should be removed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 13, 15, 19, 25 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (Hess et al., Nature Methods (2016), 13(12): 1036-1042 and Supplemental materials; cited #4 in the IDS filed 8/29/2022).

The specification defines “mutagen” as “any agent that is capable of generating a modification or mutation to a nucleic acid sequence” ([0078]).

Regarding claim 1, Hess teaches contacting a target nucleic acid with (a) dCas9 (i.e., a catalytically inactive CRISPR nuclease) complexed to an sgRNA (i.e., a guide nucleic acid targeting the target nucleic acid molecule (Figure 1a).  Hess teaches (b) contacting the target nucleic acid with MS2-AID (Figure 1a).  Hess teaches MS2-AID is an activation-induced cytidine deaminase, which deaminates a cytosine (C) to a uracil (U), initiating a DNA repair response that causes errors (i.e., a mutagen) (page 1036, ¶2).  Hess teaches modifications are created (i.e., induced) in the target nucleic acid (Figure 1b-c).  

Regarding claims 3, 25 and 30, Hess teaches contacting a target nucleic acid with (a) dCas9 (i.e., a catalytically inactive CRISPR nuclease) and (b) a sgRNA (i.e., a guide nucleic acid, a single molecule guide) that complexes with dCas9 and hybridizes to the target nucleic acid (Figure 1a).   Hess teaches (c) MS2-AID, which Hess teaches is a mutagen as detailed above for claim 1.  Hess teaches the target nucleic acid contains a PAM site (Figure 1c).  Hess teaches the mutation rate of GFP, the targeted region, was higher than then mutation rate of mCherry, an untargeted region (Fig 4a, page 1037, ¶1, page 1039, ¶1).  

Regarding claim 8, Hess teaches dCas9 binds DNA (i.e., comprises a DNA-binding domain) (Figure 1a).

Regarding claims 10 and 13, Hess teaches the GFP and mCherry loci were in cells of the human cell line K562 (page 1037, ¶1).

Regarding claims 15 and 19, Hess teaches delivering dCas9 to K562 culture cells lentiviral transduction (i.e., viral transduction, ex vivo) (Online Methods, ¶2).  Hess also teaches delivering plasmids encoding the sgRNAs to the K562 cells by electroporation (i.e., ex vivo) (Supplementary Note 1, ¶2).  

Regarding claim 31, Hess teaches the targeting region of the sgRNA fully hybridizes to the target region of the GFP gene (i.e., comprises at least 80% complementarity) (Figure 1a).

Regarding claim 32, Hess teaches the modification to the target region of GFP is a G>C mutation (i.e., a substitution) (page 1037, ¶4; Supplementary Figure 4a).


Claims 1, 8, 10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maheshri (WO 2014127287 A1, published August 21, 2014; cited #1 in the IDS filed 8/29/2022).

The specification defines “mutagen” as “any agent that is capable of generating a modification or mutation to a nucleic acid sequence” ([0078]).

Regarding claims 1, 8, 10 and 25, Maheshri teaches a method to produce localized DNA damage (i.e., a targeted modification in a target nucleic acid) comprising contacting a cell with dCas9 comprising a DNA binding domain (i.e. a catalytically inactive CRISPR nuclease) and a DNA nuclease domain (i.e. a mutagen) (pages 71-72, claims 29, 39 and 41).  Maheshri teaches CRISPR/Cas9 requires a short RNA to guide Cas9 to the target (page 19, lines 10-16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 13, 15-17, 19-20, 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (Hess et al., Nature Methods (2016), 13(12): 1036-1042 and Supplemental materials; cited #4 in the IDS filed 8/29/2022) in view of Liu (US 20150071903 A1, published March 12, 2015).

The teachings of Hess are recited above in paragraphs 16 through 22.
Hess does not teach delivering CRISPR components as a ribonucleoprotein.  
Liu teaches delivering Cas9:sgRNA ribonucleoprotein complexes to human U2OS culture cells (i.e., ex vivo) ([0256]-[0263]).  Liu teaches delivery of the CRISPR ribonucleoproteins using various cationic lipid formulations, including Lipofectamine and RNAiMax (i.e., liposome-mediated transfection) ([0261]).  Liu teaches delivery of CRISPR components as ribonucleoproteins has a similar nucleic acid modification efficiency in cells as delivery of the CRISPR components as nucleic acids ([0262]), Fig 30B).  Liu also teaches dCas9:sgRNA complexes can be delivered as ribonucleoprotein complexes, which could target genes similar to nucleic acid delivery of dCas9 and the guide RNA ([[0264], Fig 30E).  
Claim(s) 1, 3, 8, 10, 13, 15, 19, 25 and 30-32 are included in this rejection because Hess anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
Regarding claims 16-17 and 20, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have delivered the CRISPR components in Hess as a ribonucleoprotein.  It would have amounted to the substitution of art-recognized equivalents for the same purpose.  See MPEP 2144.06.II.  Liu teaches delivering CRISPR components as a ribonucleoprotein or as nucleic acids have similar results of targeting a specific nucleic acid sequence in cells.  Thus, it is prima facie obvious to make the substitution.  


Claims 1, 3, 8, 10, 12-13, 15, 19, 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (Hess et al., Nature Methods (2016), 13(12): 1036-1042 and Supplemental materials; cited #4 in the IDS filed 8/29/2022) in view of Zheng (Zheng et al., Communications Biology (2018), US 20150071903 A1, published March 12, 2015).

The teachings of Hess are recited above in paragraphs 16 through 22.
Hess does not teach methods of target modification in an E. coli cell.  
Zheng teaches genome editing using Base Editor 3 (BE3) in E. coli cells (page 2, ¶4 through page 3, ¶2; Figures 1-3).  Zheng teaches BE3 consists of nickase Cas9 (i.e. a CRISPR nuclease) complexed to a guide RNA and cytidine deaminase (i.e., a mutagen) (Abstract; page 2, ¶2).  Zheng teaches CRISPR-mediated base editors have also been applied to animal cells (page 2, ¶2).  Zheng also teaches several other versions of CRISPR guided base editors have been developed for use in eukaryotic cells, including CRISPR-guided activation-induced cytidine deaminase (AID) (page 2, ¶2).
Claims 1, 3, 8, 10, 13, 15, 19, 25 and 30-32 are included in this rejection because Hess anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
Regarding claim 12, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used Hess’s CRISPR components and MS-AID for genome editing in bacterial cells.  It would have amounted to a simple substitution of one known cell type that is amenable to CRISPR-mediated genome editing for another by known means to yield predictable results.  Zheng teaches both BE3 and CRISPR-guided AID were first engineered for genome modification in eukarytotic cells.  Because Zheng demonstrates the functionality of BE3 in E. coli, one skilled in the art would have been motivated to use other CRISPR-guided base editors like CRISPR-guided AID in bacteria.  The skilled artisan would have predicted that Hess’s CRISPR-guided AID could induce targeted modification in E. coli because other CRISPR-guided base editors that function in eukaryotes were functional in E. coli.


Claims 1, 8, 10, 12-13, 15, 19, 22, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshri (WO 2014127287 A1, published August 21, 2014; cited #1 in the IDS filed 8/29/2022).

Regarding claims 1, 8, 10 and 25, the teachings of Maheshri are recited above in paragraph 25.  
Regarding claims 12-13, Maheshri also teaches cells for genome modification can be E. coli and animal cells (page 26, lines 21-29).
Regarding claims 15 and 19, Maheshri also teaches a method of in vivo targeted mutagenesis in a cell comprising delivering (a) a plasmid expressing a Cas9 nuclease (i.e., a CRISPR nuclease, a nucleic acid encoding the CRISPR nuclease) and a single guide RNA to target a gene (i.e., a guide nucleic acid targeting the target nucleic acid molecule) and (b) a mutator (page 73, claim 64).  Maheshri also teaches methods to deliver expression vectors including liposome-mediated transfection and viral transduction (¶ spanning pages 30-31). 
Regarding claim 22, Maheshri also teaches the mutator is methyl methanesulfonate (MMS) (page 73, claim 65).  Maheshri also teaches using a mutator like MMS together with CRISPR components to create a mutation near the guide RNA binding site (Figure 19A). Maheshri also teaches targeted mutation by MMS increases in the presence of a different DNA-binding protein, sctetR-FokI (Figure 4B).  Maheshri teaches using MMS in combination with several different targeted DNA-binding proteins (Fig 4, 16, and 17).  Maheshri teaches that once single-stranded regions are formed, chemicals that elicit ssDNA damage, like MMS, may be used to promote the mutation (page 26, ¶3). 
Regarding claim 32, Maheshri also teaches MMS typically creates substitution modifications (page 56, ¶3).  Maheshri also teaches a different mutator, CAA, induces transitions and transversions (i.e., substitutions) and insertions/deletions in an area targeted by a DNA-binding protein (Table 7).

Maheshri does not teach in a single embodiment of modifying the DNA when dCas9 delivered as a nucleic acid, in animal or bacterial cells, or with the mutator as MMS.

Claims 1, 8, 10 and 25 are included in this rejection because Maheshri anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
Regarding claims 12-13, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have delivered dCas9 and the mutator to animal or bacterial cells.  It would have amounted to the simple combination of known elements by known means to yield predictable results.  The skilled artisan would have had a reasonable expectation of success of using dCas9 and a mutator to create targeted modifications in animals and bacteria because Maheshri teaches the methods can be performed in those organisms.
Regarding claims 15 and 19, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have delivered dCas9 as a nucleic acid via liposome or viral transfection.  It would have amounted to the simple combination of known elements by known means to yield predictable results.  The skilled artisan would have had a reasonable expectation of success of delivering at least the dCas9 as a nucleic acid via liposomes or viral transduction because Maheshri teaches the methods of liposome or viral-mediated delivery of nucleic acids is well known. 
Regarding claim 22, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used MMS as the mutator in conjunction with dCas9 in the method of Maheshri.  It would have amounted to the simple combination of known elements by known means to yield predictable results.  One skilled in the art would have been motivated to combine dCas9 and MMS because Maheshri illustrates the combination of using mutagens to create lesions near the single guide RNA binding site.  The skilled artisan would have had a reasonable expectation of success of generating genomic modifications using dCas9 and MMS because illustrates increased targeted mutagenesis with several different targeted DNA binding proteins in combination with MMS.   
Regarding claim 32, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have induced substitutions using MMS or CAA in combination with dCas9.  It would have amounted to generating known mutation types by MMS and CAA using known DNA binding proteins that are known to affect the site of mutation.  The skilled artisan would have had a reasonable expectation of success of generating substitutions because MMS and CAA were previously known to generate the substitutions.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/QAS, Art Unit 1600